Opinion issued March 27, 2003 





 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00246-CV
____________

IN RE ELAINE E. MAXIE, Relator



Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
	Relator, Elaine E. Maxie, filed a petition for writ of mandamus, complaining
that the Texas Board of Pardons and Paroles revoked her parole after a hearing that
violated her constitutional right to due process of law.  She requests that we set aside
the board's decision and grant her a new parole hearing, or order her immediate
release.
	This Court has no mandamus jurisdiction over the Texas Board of Pardons
and Paroles.  See Tex. Gov't Code Ann. § 22.221 (Vernon Supp. 2003).
	Accordingly, the petition for writ of mandamus is denied.PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).